Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 11/2/2021.
Claims 1-34, 36-39, 41-42, and 44 are canceled.
Claim Objections
On page 2 of the amendments to the claims, there are two claims numbered claim 43. Applicant perhaps meant to cancel previous claims 41 and 42 (not 43). Claim 43 is also being currently amended as filed on 11/2/2021. Please correct the cancellation of claims 41-43 to claims 41-42. Appropriate correction is required.
Response to Arguments RE: Allowable Subject Matter
The indicated allowability of claims 45-47, 52-65, 67-69, 71-89 and 91-93 is withdrawn in view of the newly discovered references to US 9,483,758 to Rhee et al.  Rejections based on the newly cited references follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 66 and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 66 recites “the device is configured such that the mechanical input serves to prevent an accidental completion of a process due to an inadvertent face scan”. There is no mention/support of a mechanical input that serves to prevent an accidental completion. There is only mention of user may be able to authenticate in some manner to prevent any malicious activity – at paragraph [00146] dated 7/20/2018. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 40, 43, 45, 46-49, 52-54, 58-60, and 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2012/0310743 to Johri in view of US 9,483,758 to Rhee et al. (hereafter, “Rhee”) (provisional effective date).
With regards to claim 43 Johri discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium (Fig. 1, paragraph [0015-0042], processor, merchant POS/CRS, network, etc., paragraph [0036]), including instructions configured to cause one or more data processors of a device to perform actions including:
storing payment information associated with a payment account (payment information/choice selection, etc. Fig. 1; Fig. 2A where the phone number was detected earlier, for example, validation area, Fig. 3); 
detecting a point-of-sale (POS) terminal (merchant POS, Fig. 1, paragraph [0016-0017]); 
in response to detecting the POS terminal, (POS is detecting a user’s mobile phone, and a phone number is detected, paragraph [0062]); presenting a stimulus prompting a mechanical input to be locally received (a phone number is read wirelessly over a distance to identify the user, and user is prompted, paragraph [0062-0063], paragraph [0076] where “The POS/CRS will display a message (e.g. Please enter your initials to start or Please touch with your Index finger to start etc.). The user enters their Initials and/or touches the screen.”); 
detecting that a mechanical input was locally received (paragraph [0067], [0105-0109]); 
in response to detecting the mechanical input, enabling the payment information to be accessed (paragraphs [0040-0042, 0076], Fig. 2A); and 
causing a communication to be transmitted to the POS terminal, wherein the communication includes the payment information (paragraphs [0019-0020, 0039, etc.), wherein:
the mechanical input is a mechanical push of a mechanical button (paragraphs [0112, 0138]);
the actions further include: in response to detecting that the mechanical input has been locally received at the device, presenting a representation of a default payment account (Fig. 2A and its respective 
the actions further include: receiving a user input corresponding to a selection of the payment account to use for a transaction instead of the default payment account (Figs. 2A and Fig. 3);
the payment information includes a number associated with a credit card, debit card, gift account, or value account (paragraph [0016-0020] and throughout the reference where credit/debit cards are disclosed).

Johri discloses that “With CRS, the POS or merchant side module can detect the phone number of the user and initiate the call to LivewirePay automatically without any input from the user”, paragraph [0062]. However, Johri fails to expressly disclose “the actions further include: after detecting the POS terminal, when a backlight of a touchscreen of the device is powered off: powering on the backlight of the touchscreen of the device; and the actions further include detecting the POS terminal when the device is in a lock screen mode, and, after detecting the POS terminal when the device is in the lock screen mode, prompting an identity verification input to be received.”
Rhee teaches the actions further include: after detecting the POS terminal, when a backlight of a touchscreen of the device is powered off: powering on the backlight of the touchscreen of the device; and the actions further include detecting the POS terminal when the device is in a lock screen mode, and, after detecting the POS terminal when the device is in the lock screen mode, prompting an identity verification input to be received (starting at col. 4 line 36, Rhee discloses a mobile device that has a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Johri’s reference to have backlight of a touchscreen of the device powered off/on of Rhee’s reference in order to communicate with external apparatuses, for example, server of service provider providing POS or other payment gateway service, as suggested by Rhee at col. 5 lines 40-61. Therefore, it would have been obvious to obtain the invention as specified in claim 43.

With regard to claim 45, claim 45 is rejected same as claim 43 and the arguments similar to that presented above for claim 43 are equally applicable to claim 45. Johri fails to expressly disclose when a mechanical input authorizing a payment transaction has not been locally received at the electronic device, presenting a stimulus. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Johri’s reference to understand that there is some time period in Johri’s system where the system does not determine that a 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Johri’s reference to have backlight of a touchscreen of the device in a standby mode of Rhee’s reference in order to communicate with external apparatuses, for example, server of service provider providing POS or other payment gateway service, as suggested by Rhee at col. 5 lines 40-61. Therefore, it would have been obvious to obtain the invention as specified in claim 45.
With regard to claims 46-47, claims 46-47 are rejected same as claims 43 and 45 and the arguments similar to that presented above for claims 43 and 45 are equally applicable to claims 46-47. Rhee discloses lock screen mode, unlocking it, as discussed above in claims 43 and 45, prompting an identity verification at col. 9 lines 31-39, (please note, Johri discloses in Fig. 3 transaction verification using cell phone and described at paragraph [0105]. Further at paragraph [0111] where “The area next to literal "Validation area" is where the user provides the authentication information (a PIN number, a passkey, chooses one amongst a few pictures or biometric information) and 
With regard to claim 52, claim 52 is rejected same as claim 43 and the arguments similar to that presented above for claim 43 are equally applicable to claim 52, and all of the other limitations similar to claim 43 are not repeated herein, but incorporated by reference.
With regard to claim 35 Johri discloses wherein the communication is transmitted using near-field communication (NFC) (paragraph [0012]).
With regards to claim 40 Johri discloses wherein the actions further include, in response to detecting the mechanical input, selecting the payment account from amongst a plurality of payment accounts based on application of a learning technique (see the table between paragraphs [0073 and 0074] on page 4 where different authentication is presented, a learning technique, depending on the user authenticity times).
With regard to claims 48 and 49 Johri discloses wherein the enabling of the payment information to be accessed is further in response to detecting that an identity verification/a passcode input has been received (Fig. 3 where transaction verification using cell phone is illustrated and described at paragraph [0105]. Further at paragraph [0111] where “The area next to literal "Validation area" is where the user provides the authentication information (a PIN number, a passkey, chooses one amongst a few pictures or biometric information) and presses Done to indicate their validation.”).
With regard to claim 53 Rhee discloses wherein the actions further include: after detecting the POS terminal, when the device is not operating in a lock screen mode: 
With regard to claim 54 Rhee discloses identifying at least one card, and simultaneously displaying, via the lock screen displayed on the touchscreen of the device, the at least one card, at least a portion of a card number of the at least one card, and an indication for a user of the device to provide identity verification input (Figures 5-15, col. 9 lines 18-67, etc. through the description of the elements illustrated in the Figures) .
With regard to claim 58 Johri discloses receiving a user selection indicating that the at least one card is a default card among a plurality of cards, wherein the at least one card is displayed via the lock screen displayed on the touchscreen, based on the user selection (Fig. 2A and Fig. 3, its respective section in the description, see Amex ending 002 for example being presented).
With regard to claim 59 Rhee discloses wherein the actions further include: displaying a settings interface, and receiving a user selection to enable or disable a capability involving the display of the at least one card on the lock screen (Figures 6-11), and wherein the at least one card is displayed via the lock screen, based on the user selection (executing wallet application while the device is in lock/unlock mode, col. 7 lines 21-65).
With regard to claim 60 Rhee discloses wherein the card- related application interface is displayed on a particular screen that is not the lock screen, such that the 
With regard to claim 70 Johri discloses wherein the user input corresponding to the selection of the payment account is received, after detecting the POS terminal, and before causing the communication to be transmitted to the POS terminal (paragraphs [0105-0112] discloses that after detecting the terminal the payment is selected and then transmitted to the terminal, i.e., user gets an alert, authorizes the payment, validation occurs when the ‘done’ button is pressed and is transmitted).


Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0310743 to Johri in view of US 9,483,758 to Rhee et al. (hereafter, “Rhee”), further in view of US 2012/0030566 to Victor.
With regard to claims 50 and 51, Johri in combination with Rhee teach the computer-program product of claim 52 as discussed above. Johri also discloses a cell-phone of the user, seen in Fig. 1 and at paragraph [0089]. This cell phone has smart app, SMS, text, email, etc. as disclosed at paragraph [0037]. Therefore, it is inherent that the cell phone has a button and that may be double pressed. However, Johri does not expressly teach mechanical button on a side of the device – as recited in claim 50. This is simply a design choice. Having a button on the side of the device maybe better accessed when using the device with one hand only. Further, Johri does not expressly teach wherein the mechanical input includes a double press of the button. Victor teaches accessing a file by double clicking or double tapping on the name or icon, etc. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention/At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Johri’s or Rhee’s by having specifics of already existing mobile device. The suggestion/motivation for doing so would have been to one have a simple design choice (and/or inherent to the smart mobile phone illustrated in Fig. 4A) to have the button on the side of the device, explicitly disclosed in the specification of Johri’s smart mobile device and two to have computer/mobile device automatically launch an associated application for processing by double clicking/tapping, as suggested by Victor at paragraph [0084].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Victor with Johri and Rhee to obtain the invention as specified in claims 50 and 51.

 Allowable Subject Matter
Claims 71-80 and 82-93 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record herein fails to teach, disclose, or suggest the limitation/feature of “after .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 66 and 81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 55-57, 61-65, and 68-69 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669